      Case 5:18-cv-00680-JKP-RBF Document 73 Filed 12/18/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


RUSSELL ZINTER, JACK MILLER,                   §
BRIAN HOWD, JAMES A. MEAD,                     §
JOSEPH BRANDON PIERCE, MARK                    §              5-18-CV-00680-JKP-RBF
BROWN, DAVID BAILEY, JUAN                      §
GONZALESJR, KEVIN EGAN,                        §
JONATHON GREEN, JAMES                          §
SPRINGER,                                      §
                                               §
                  Plaintiffs,                  §
                                               §
vs.                                            §
                                               §
CHIEF JOSEPH SALVAGGIO ET AL.                  §
                                               §
                  Defendants.                  §



                                           ORDER

       The Court is in receipt of the parties’ respective advisories regarding whether this case

should proceed or remain stayed. See Dkt. No. 72. IT IS ORDERED THAT this case is set for a

status conference on January 31, 2020 at 1:30 pm in Courtroom A on the 4th Floor of the John

H. Wood, Jr. United States Courthouse, 655 E. Cesar Chavez Boulevard, San Antonio, Texas,

78206. Counsel must appear in person; telephonic appearances will not be permitted.

       IT IS SO ORDERED.

       SIGNED this 18th day of December, 2019.




                                    RICHARD B. FARRER
                                    UNITED STATES MAGISTRATE JUDGE
